DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  the word “attack” is misspelled on the fourth last line; the indefinite article “an” should be inserted prior to the word “acquaintance” on the third last line.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan et al. (Gopalkrishnan: Pub. No. 2015/0164349).
Regarding claim 1, Gopalkrishnan discloses a wearable heart abnormal symptom sensing smart watch 1400 comprising: a smart band configured to be worn on a wrist of a user (par. 0009; Fig. 14); an electrocardiogram (ECG) measurement sensor installed in the smart band and configured to come into contact with a wrist skin of the user (pars. 0045, 0046), the ECG measurement sensor configured to repetitively measure an electrocardiogram (ECG) signal from the user (pars. 0010-0012, 0015); and a smart device (portable local computing device/processor: pars. 0019, 0020) installed in the smart band and in electrical contact with the ECG measurement sensor through the smart band (pars. 0043, 0044, 0046), wherein the smart device comprises: an electrocardiogram (ECG) signal acquisition unit (local application running on the local computing device for receiving and reading ECG biometric sensor data; pars. 0096, 0120) configured to receive, in real time, the ECG signal in a voltage wave form from the ECG measurement sensor (par. 0098); a database storing electrocardiogram (ECG) coordinate information representing a normal condition (normal healthy condition template: par. 0071), electrocardiogram (ECG) coordinate information representing a sudden heart attack pre-symptom (arrhythmia condition predicted/future and/or detected: pars. 0071, 0072), and electrocardiogram (ECG) coordinate information representing generation of a sudden heart attack (myocardial infarction template: par. 0071); an electrocardiogram (ECG) signal processing unit configured to process, in real time, the received ECG signal to obtain ECG PQRST coordinates (pars. 0070, 0071: amplitudes of P wave, QRS complex, T wave, etc.), and compare, in real time, the ECG PQRST coordinates with the ECG coordinate information (component template comparison) to determine as to whether the user is under a normal condition, a sudden heart attack pre-symptom condition, or a sudden heart attack condition; and a communication unit configured to communicate, in real time, with acquaintance of the user, a hospital, or a fire station to inform of the user's sudden heart attack pre-symptom ELFOO46USP / SOP112884US-CIP19condition, or the user's the sudden heart attack condition (pars. 0048, 0061, 0075).
While Gopalkrishnan does not explicitly reference obtaining X, Y coordinates where X is a time axis and Y is a heart voltage axis, Gopalkrishnan, as indicated above, discloses that components of the ECG signal may be measured (e.g., amplitudes of the P, QRS and T waves).  It is old and well-known to represent ECG data as a waveform over time, with time being represented along an X axis, and the voltage amplitude of the waveform represented by the Y axis.  Coordinate amplitudes of the P, QRS and T wave would thus inherently involve a measured voltage at a given time.  The reference to green, yellow and red coordinate information is a matter of semantics, absent any operational difference.  Gopalkrishnan discloses that various templates containing coordinate information may be used to represent normal, arrhythmic and myocardial infarction conditions (par. 0071).  One can arbitrarily assign colors to these conditions in the traditional manner (i.e., green: normal; yellow: caution or arrhythmia; and red: danger or myocardial infarction).  The use of coordinates organized by color designations does not affect operation or distinguish the present invention over that of Gopalkrishnan, and thus would have been considered an inconsequential and obvious manner of organizing or delineating data.  Finally, the detection of an arrhythmia or the possibility of a future arrhythmia is considered to represent a sudden heart attack pre-symptom since arrhythmias often foretell future heart attacks.
Regarding claim 2, see par. 0121.  A GPS system inherently is designed to calculate positional information of a user from satellite information.
Regarding claim 4, while Gopalkrishnan does not explicitly state that the ECG waveform is processed into a digital ECG (X,Y) coordinate waveform, such a feature would be inherently necessary in any practical application of the Gopalkrishnan invention.  In any event, Official Notice is taken that it is old and well-known in the signal processing arts, and specifically the ECG signal processing art, to convert signals into digital format.  Such a procedure allows convenient, low cost processing of signals by computers, tablets, digital smart watches and any digital processor-based device; reduces the effects of noise on the system; and enhances system reliability.  To process the ECG into a digital ECG (X,Y) coordinate waveform would have therefore in the least been considered a blatantly obvious and necessary electrical expediency by those of ordinary skill in the art.
Regarding claims 5, 6 and 8, Gopalkrishnan discloses that features (e.g., amplitude, width, intervals, etc.) of the P wave, QRS (R wave) and T wave may be ascertained (par. 0070).  Clearly at least the amplitude of the P, R and T waves would necessitate P (X,Y), R (X,Y) and T (X,Y) coordinates so as to allow comparison matching to the template ECG.  Determining the width of the QRS would likewise necessitate determining at least the start and finish of the QRS complex (i.e., a Q (X,Y) and an S (X,Y) component) –the start and finish typically being defined by a notable deflection of the waveform above or below a baseline value.  Display of the ECG in standard format would necessarily include P, Q, R, S and T waveforms.
Regarding claim 7, by definition, the amplitude of the various components of the ECG is synonymous with a vertex point of the particular wave component (i.e., a peak).
Regarding claim 9, see par. 0067 wherein ECG monitoring devices are old and well-known to comprise biometric sensor electrodes for picking up the cardiac electrical signal.  The biometric sensors of Gopalkrishnan may be coupled to the wrist-worn computing device.
Regarding claims 10 and 11, see Fig. 14 which clearly shows an adjustable watch band that is flexible and shrinkable to fit the individual’s wrist.  Said band may be open ring shaped (such as when in an open state) or closed ring shaped (such as when fastened on the wrist and as shown in Fig. 14).  Furthermore, any known style of band capable of retaining the unit on the wrist of a user such that the user’s ECG may be measured, would have been considered a matter of obvious mechanical expediency by those of ordinary skill in the art, with user preference dictating the exact style used.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopalkrishnan et al. as applied to claims 1, 2 and 4-11 above, and further in view of Eggers et al. (Eggers: Pub. No. 2016/0174857).
Regarding claim 3, while Gopalkrishnan does not explicitly state that the GPS is configured to inform an acquaintance of the user, a hospital or a fire station of the positional information, such a feature is old and well known in the medical art as it allows emergency medical personnel to locate potentially incapacitated patients in need of immediate medical attention –thus potentially saving lives.  Eggers, for example, discloses a substantially similar wearable heart abnormal symptom sensing smart watch system wherein it is taught that such a feature is of critical importance (par. 0011).  To utilize a potentially life-saving feature in the GPS capable medical device of Gopalkrishnan would have thus been considered blatantly obvious by any artisan of ordinary skill.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954. The examiner can normally be reached Mondays, alternate Wednesdays, Thursdays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
August 22, 2022